DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
In view of allowable subject matters, the Applicant’s representative was contacted for amending claims 22 and 24 so that all claims can allowed.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Krista Chan on January 21, 2022.
The application has been amended as follows: 
Claim 22.       (Currently Amended)    A method of forming a semiconductor device, comprising:
forming an inhibitor layer over a semiconductor material of a substrate in an area for a first dielectric layer, the inhibitor layer including silicon and nitrogen, the inhibitor layer having a thickness, wherein an area for a second dielectric layer is free of the inhibitor layer; and
heating the substrate and exposing the substrate and the inhibitor layer to an ambient including oxygen and chlorine while the substrate is heated to form the first dielectric layer and the second dielectric layer, wherein:
the ambient oxidizes the inhibitor layer to form an oxidized inhibitor layer and removes the nitrogen from the inhibitor layer by reacting with the nitrogen of the inhibitor layer to form a volatile gas;
the ambient including the oxygen oxidizes the semiconductor material under the inhibitor layer to form an oxidized semiconductor material layer between the oxidized inhibitor layer and the semiconductor material; 
the first dielectric layer includes the oxidized inhibitor layer, the oxidized semiconductor material, and less than 1 weight percent nitrogen;                                    
the first dielectric layer includes the oxidized inhibitor layer and the oxidized semiconductor material layer;
the first dielectric layer has a first thickness that is greater than the thickness of the inhibitor layer;
the second dielectric layer includes silicon dioxide; and
the second dielectric layer has a second thickness that is greater than the first thickness. 
Claim 24.       (Currently Amended)    A method of forming a semiconductor device, comprising:
forming an inhibitor layer over a semiconductor material of a substrate in an area for a first dielectric layer, the inhibitor layer including silicon and nitrogen, the inhibitor layer having a thickness, wherein an area for a second dielectric layer is free of the inhibitor layer; and
heating the substrate and exposing the substrate and the inhibitor layer to an ambient including oxygen while the substrate is heated to form the first dielectric layer and the second dielectric layer, wherein:
the inhibitor layer is oxidized to form an oxidized inhibitor layer;
the oxygen oxidizes the semiconductor material under the inhibitor layer to form an oxidized semiconductor material layer between the oxidized inhibitor layer and the semiconductor material;
the ambient including oxygen removes the nitrogen from the inhibitor layer by reacting with the nitrogen to form a volatile gas and to form the first dielectric layer with less than 1 weight percent nitrogen;
the first dielectric layer includes silicon dioxide;
the first dielectric layer includes the oxidized inhibitor layer and the oxidized semiconductor material layer;
the first dielectric layer has a first thickness that is greater than the thickness of the inhibitor layer;
the second dielectric layer includes silicon dioxide;
the second dielectric layer has a second thickness that is greater than the first thickness; and
the second dielectric layer extends further into the semiconductor material than the first dielectric layer.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 – 5 directed to Group I Claims non-elected without traverse.  Accordingly, claims 1 – 5 have been cancelled.
Allowable Subject Matter
Claims 6 – 24 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowing these claims are furnished in the Applicant’s Arguments/ Remarks (pages 8 – 12) filed December 21, 2021.  Specifically, the novel feature of the claims is the limitation that the formed first dielectric layer includes the oxidized inhibitor layer and the oxidized semiconductor material layer and includes less than 1 weight percent nitrogen.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        January 25, 2022